The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on November 2, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: November 2, 2018




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                           )           Case No. 17-16032
                                                     )
    SUSAN ADDLEMAN,                                  )           Chapter 7
                                                     )
             Debtor.                                 )           Judge Arthur I. Harris

                               MEMORANDUM OF OPINION 1

             Susan Addleman filed bankruptcy to get back the car she desperately

needed. But the used car dealer, Loudon Motor Sales, LLC (“Loudon Motor”),

refused to return her car and later sold it to a third party. For the reasons that

follow, the Court finds that Loudon Motor willfully violated the automatic stay and

orders Loudon Motor to pay the debtor $18,603 in actual damages, including

$2,625 in attorney’s fees, plus $25,000 in punitive damages by

November 30, 2018.



1
    This Opinion is not intended for official publication.



17-16032-aih         Doc 79   FILED 11/02/18         ENTERED 11/02/18 13:43:34              Page 1 of 33
                                  JURISDICTION

      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O). The

Court has jurisdiction over core proceedings under 28 U.S.C. §§ 1334 and 157(a)

and Local General Order 2012-7 of the United States District Court for the

Northern District of Ohio.

                             PROCEDURAL HISTORY

      The procedural history of the debtor’s bankruptcy is intertwined with the

relevant facts needed to resolve this contested matter. Therefore, the Court will

recount the procedural history as part of a chronological recitation of the facts

below.

                               FINDINGS OF FACT

      The findings of fact contained in this memorandum of opinion reflect the

Court’s weighing of the evidence, including the credibility of the debtor, the only

witness who testified at the evidentiary hearing held on October 4, 2018. Although

the attorney of record for Loudon Motor appeared at the evidentiary hearing, he

put on no witnesses and offered no exhibits. Even if not specifically mentioned in

this decision, the Court considered the testimony of the witness, exhibits admitted

into evidence, and any stipulations. Unless otherwise indicated, the following facts

were established at the hearing by a preponderance of the evidence.


                                          2


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 2 of 33
      In the summer of 2015, the debtor needed a car because her current lease

was ending. The debtor had poor credit so her boss, attorney Patrick O’Malley,

introduced her to Walter Loudon of Loudon Motor to help her get a replacement

car despite her financial history. On the same day they were introduced, the debtor

entered into an agreement with Loudon Motor to purchase a 2007 Ford Mustang.

The debtor agreed to pay $2,000 down and $318.62 per month for 36 months. The

certificate of title issued on June 24, 2015, indicates a purchase price of $9,750 and

tax of $780. It identifies the owner as Susan A. Addleman and the previous owner

as Loudon Motor Sales, LLC.

      A few months after the debtor purchased her car from Loudon Motor, the

employment relationship between the debtor and attorney O’Malley ended. For

reasons unknown to the Court, when the employment relationship ended, attorney

O’Malley told the debtor that she must return her car to Loudon Motor; however,

Walter Loudon told the debtor that she could keep her car, as she was current on

her payments. Nevertheless, in September 2015, after the debtor was three days

late in making a payment, Loudon Motor repossessed the debtor’s car for the first

time. The debtor paid $2,500 to Loudon Motor to get her car back.

      The debtor continued to make regular payments to Loudon Motor through

the summer of 2017. Loudon Motor never sent the debtor any written statements

indicating the balance remaining on her car loan. On several occasions, the debtor


                                          3


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 3 of 33
did receive a balance figure by text message from Walter Loudon in response to

her many requests. At all times, the debtor dealt with Walter Loudon on behalf of

Loudon Motor. In the summer of 2017, Walter Loudon informed the debtor that

$122 was the remaining balance owed on her car. Although Walter Loudon

disagreed at his deposition that the balance due was only $122, asserting that the

amount in his text message was in error, Loudon Motor failed to offer any

evidence of its own at the evidentiary hearing. Therefore, the Court finds by a

preponderance of the evidence that the balance remaining as of October 11, 2017,

was $122.

      For whatever reason, Loudon Motor repossessed the debtor’s car for a

second time on Saturday, October 7, 2017. On Monday, October 9, 2017, the

debtor offered to pay $900 to regain possession of her car; however, Walter

Loudon refused to speak with her.

      The time of the second repossession was a particularly difficult time for the

debtor. The debtor’s teenage son had been physically attacked and threatened, and

was dealing with serious mental health issues as a result. Although the debtor had

previously shared a home with her boyfriend, the debtor moved out of the

boyfriend’s home after he failed to be supportive of her son. The debtor and her

son began staying with friends or the debtor’s daughter. If the debtor could not

find a place for her and her son to stay at night, she would insist that her son stay


                                           4


17-16032-aih   Doc 79    FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 4 of 33
with his father while the debtor slept at a hotel, a homeless shelter, or in her car.

Although she was temporarily staying with her daughter to help her daughter

recover from surgery, the debtor was primarily living out of her car when it was

repossessed for the second time. The debtor’s car contained many of the debtor’s

personal belongings, including license plates, clothes, a fax machine, phones, and

important documents such as her birth certificate and social security card.

      The debtor filed bankruptcy on Wednesday, October 11, 2017, four days

after the second repossession. On the same day that she filed bankruptcy, the

debtor texted both Walter Loudon and attorney O’Malley to notify them of her

bankruptcy filing. The debtor’s text to Walter Loudon stated:

      Hi mr. Loudon this is Susan addleman I have filed bankruptcy and
      named you as a creditor the case number is 17-16032 a relief ordered
      you are being instructed not to dispose of the car or any of the
      belongings contents in the car if you do you will be held in contempt
      of a federal court order I have also forwarded your attorney Patrick
      O’Malley who will not speak to me . . . .

Walter Loudon admitted in his deposition that he received this text. Attorney

O’Malley sent the debtor the following text message in response:

      I have kindly asked you not to text me or my client. I will only talk
      with an attorney who is representing you. If you keep this up I will
      file a telecommunications harassment complaint . . . .

The debtor continued her own unsuccessful efforts to get the car back, including

repeatedly calling and texting attorney O’Malley.



                                           5


17-16032-aih   Doc 79    FILED 11/02/18    ENTERED 11/02/18 13:43:34        Page 5 of 33
      During the two months after filing the debtor’s bankruptcy, the debtor’s

attorney did not contact Loudon Motor or attorney O’Malley or file a motion

seeking assistance from the Court. On December 13, 2017, the debtor’s attorney

filed a motion to return possession of the debtor’s car, which was set for a hearing

on January 9, 2018. On January 2, 2018, the debtor’s attorney also filed a motion

to redeem the car, but he later withdrew this motion.

      On January 9, 2018, the Court marked the debtor’s motion for an order to

return the debtor’s car as “no response, granted,” but the debtor’s attorney did not

submit an acceptable proposed order until January 30, 2018. The Court signed and

entered the order on February 1, 2018.

      On February 2, 2018, the debtor took a certified copy of the Court’s order to

the Canton used car location of Loudon Motor, 2001 Whipple Avenue NW,

Canton, Ohio 44708. The local police also arrived at the location with the debtor.

While there, someone pulled a car up to the side door that the debtor believed was

her car; however, she was not allowed to get close enough to read the vehicle

identification number. Someone on the lot then referred her to another Loudon

used car lot in Alliance, Ohio.

      While taking an Uber to the used car lot in Alliance, the debtor attempted to

contact Walter Loudon. Walter Loudon answered his phone and demanded to

know how much money the debtor had to pay him. After the debtor stated she


                                          6


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34      Page 6 of 33
only owed $122 and reminded him that she had offered to pay him $900 on the

Monday following the repossession, Walter Loudon hung up the phone.

      The debtor arrived at the used car lot in Alliance and similarly requested the

presence of the Alliance police. The debtor’s car was not at the used car lot in

Alliance, and a police officer unsuccessfully attempted to contact Walter Loudon.

A few days later, the police officer informed the debtor that Loudon Motor had

sold her car.

      On January 27, 2018, a related Loudon entity owned by Walter Loudon’s

son, Gregory D. Loudon, signed a contract to sell the 2007 Ford Mustang to a third

party for $6,244.97. The contract appears to have been signed by Gregory D.

Loudon. As of the date of this contract, the 2007 Ford Mustang was still titled in

the debtor’s name. It is unclear when the third party took possession of the 2007

Ford Mustang; however, neither Loudon Motor nor anyone acting on behalf of

Loudon Motor ever released the lien on the debtor’s certificate of title or obtained

a new certificate of title in its own name to the 2007 Ford Mustang until

March 13, 2018. Also on March 13, 2018, someone transferred title of the 2007

Ford Mustang from Loudon Motor to the third party purchaser. In other words, on

January 27, 2018, the related Loudon entity sold a car for which it held no

certificate of title. On March 13, 2018, that same related entity then transferred

title from the debtor to a third party with actual knowledge of both the debtor’s


                                          7


17-16032-aih    Doc 79   FILED 11/02/18   ENTERED 11/02/18 13:43:34      Page 7 of 33
pending bankruptcy and the Court’s February 1, 2018, order to return the debtor’s

car, based on the debtor’s visit to the Loudon used car lot in Alliance on

February 2, 2018.

      On March 9, 2018, the debtor filed a motion requesting that the Court order

Loudon Motor to show cause for violating the automatic stay and failing to obey

the Court’s order to return the debtor’s car. An initial hearing was set for

April 10, 2018. On April 2, 2018, an attorney for Loudon Motor filed a brief in

opposition to the motion to show cause. At the request of the attorneys for both

parties, the initial hearing set for April 10, 2018, was not held. The Court

adjourned the hearing to May 8, 2018.

      In May of 2018, the debtor found new housing with her son in Brook Park,

Ohio. The debtor found new jobs, including one that she can walk to since she has

yet to obtain a new car.

      On May 7, 2018, the attorneys for both parties requested that the hearing set

for the next day be rescheduled, and the Court adjourned the hearing to

June 5, 2018. On June 4, 2018, the attorneys for both parties again requested that a

hearing set for the next day be rescheduled, and the Court adjourned the hearing to

July 24, 2018.

      On July 24, 2018, the Court heard oral argument on the debtor’s motion.

The debtor’s attorney and Loudon Motor’s attorney, Gordon Woolbert, appeared


                                            8


17-16032-aih     Doc 79    FILED 11/02/18   ENTERED 11/02/18 13:43:34     Page 8 of 33
and agreed to the Court scheduling an evidentiary hearing no earlier than

September 4, 2018. On July 25, 2018, the Court issued a scheduling order setting

an evidentiary hearing for September 6, 2018.

      On August 20, 2018, Loudon Motor obtained new counsel, attorney

Ken Rubenstein. On August 21, 2018, the attorneys for both parties asked to

postpone the evidentiary hearing. On August 30, 2018, the Court rescheduled the

evidentiary hearing for September 20, 2018. On September 10, 2018, the debtor’s

attorney again asked for a new evidentiary hearing date. On September 14, 2018,

the Court held a conference call with the attorneys for both parties, who agreed to a

new evidentiary hearing date of October 4, 2018.

      On October 4, 2018, the Court held the evidentiary hearing. Only the debtor

testified. The attorney for Loudon Motor put on no witnesses and offered no

exhibits. Debtor’s exhibits 1, 7, 10, 11, 12, and 13 were received without

objection. During the trial, the debtor also sought to admit the transcript of the

deposition of Walter Loudon taken in connection with this matter on

September 20, 2018. Loudon Motor objected. The Court took the request under

advisement because the Court was concerned that the debtor had failed to

subpoena Walter Loudon, raising questions about his unavailability as a witness.

      Upon further review, the Court concludes that, regardless of Walter

Loudon’s availability as a witness, the deposition transcript is admissible under


                                          9


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 9 of 33
Civil Rule 32, made applicable under Bankruptcy Rules 9014 and 7032, and

Evidence Rule 801(d)(2)(D). Civil Rule 32 provides in pertinent part:

      (a) USING DEPOSITIONS.
               (1) In General. At a hearing or trial, all or part of a
            deposition may be used against a party on these conditions:
                       (A) the party was present or represented at the taking
                   of the deposition or had reasonable notice of it;
                       (B) it is used to the extent it would be admissible
                   under the Federal Rules of Evidence if the deponent were
                   present and testifying; and
                       (C) the use is allowed by Rule 32(a)(2) through (8).

In addition, Rule 32(a)(3) provides:

        (3) Deposition of a Party, Agent, or Designee. An adverse party
      may use for any purpose the deposition of a party who, when deposed,
      was the party’s officer, director, managing agent, or designee under
      Rule 30(b)(6) or 31(a)(4).

      In the present case, the deposition transcript of Walter Loudon meets all

three requirements of Rule 32(a)(1). First, Loudon Motor was represented at the

taking of the deposition. Second, the statements would be admissible under

Evidence Rule 801(d)(2)(D) if Walter Loudon were present and testified at the

hearing because the statements were offered against Loudon Motor and because

Walter Loudon was an agent or employee of Loudon Motor. And, third, the

deposition may be used under Rule 32(a)(3) because, at the time of the deposition,

Walter Loudon was Loudon Motor’s officer, director, or managing agent. See

Carter v. Univ. of Toledo, 349 F.3d 269, 275–76 (6th Cir. 2003) (statement by vice

provost of defendant university in deposition offered by plaintiff was admissible as
                                         10


17-16032-aih   Doc 79   FILED 11/02/18   ENTERED 11/02/18 13:43:34      Page 10 of 33
nonhearsay); see also Coletti v. Cudd Pressure Control, 165 F.3d 767, 773

(10th Cir. 1999) (“neither Rule 801(d)(2) nor Rule 32(a)(1) require a showing of

unavailability for admissions of party-opponents”). Therefore, the Court will

admit as substantive evidence the deposition transcript of Walter Loudon.

      Without objection, the Court also takes judicial notice under Evidence

Rule 201 of the title information maintained by the Ohio Bureau of Motor

Vehicles’ online website pertaining to the debtor’s 2007 Ford Mustang with the

vehicle identification number 1ZVFT80N275307496, at least as to the dates of

transfer and release of liens. See Order Regarding Court’s Intent to Take Judicial

Notice of Certain Information Available on the Ohio Bureau of Motor Vehicles’

Online Website, October 10, 2018 (Docket No. 77).

                                   DISCUSSION

      The Court may impose damages for violations of the automatic stay under

11 U.S.C. § 362. The filing of a bankruptcy petition gives rise to the automatic

stay of “any act to obtain possession of property of the estate or of property from

the estate or to exercise control over property of the estate.” 11 U.S.C. § 362(a)(3).

Subsection 362(k)(1) (formerly subsection 362(h) prior to the 2005 bankruptcy

amendments) provides:

      . . . an individual injured by any willful violation of a stay provided by
      this section shall recover actual damages, including costs and
      attorneys’ fees, and, in appropriate circumstances, may recover
      punitive damages.
                                          11


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34      Page 11 of 33
A creditor willfully violates the stay if the creditor knows of the stay and violates

the stay with an intentional act. See Transouth Fin. Corp. v. Sharon (In re

Sharon), 234 B.R. 676, 687–88 (B.A.P. 6th Cir. 1999) (upholding a bankruptcy

court’s imposition of damages against a creditor that refused to return a

repossessed car postpetition); see also Grine v. Chambers (In re Grine), 439 B.R.

461, 466 (Bankr. N.D. Ohio 2010). “A ‘willful violation’ does not require proof of

a specific intent to violate the stay, but rather ‘an intentional violation by a party

aware of the bankruptcy filing.’ ” Baer v. HSBC Auto a/k/a/ Santander USA

Consumer USA (In re Baer), No. 10-2062, 2011 WL 3667511, at *4 (Bankr. E.D.

Ky. Aug. 22, 2011) (quoting In re Sharon, 234 B.R. at 687).

      Under 11 U.S.C. § 362(k)(1), the individual seeking damages has the burden

of establishing three elements by a preponderance of the evidence: (1) the actions

taken were in violation of the automatic stay; (2) the violation was willful; and

(3) the violation caused actual damages. Mitchell v. Anderson (In re Mitchell),

545 B.R. 209, 220 (Bankr. N.D. Ohio 2016). Under § 362(k), damages must be

proven with reasonable certainty and cannot be based on conjecture or speculation.

See Archer v. Macomb Cnty. Bank (In re Archer), 853 F.2d 497, 499–500 (6th Cir.

1988). As the party seeking damages, the debtor has the burden of proving

entitlement to damages. In re Sharon, 234 B.R. at 687.



                                           12


17-16032-aih   Doc 79   FILED 11/02/18     ENTERED 11/02/18 13:43:34        Page 12 of 33
      The Court must decide: (1) whether the creditor’s actions constitute a

violation of section 362; (2) if the creditor violated section 362, whether such

violation was “willful”; and (3) whether the debtor is entitled to damages,

including attorney’s fees, and punitive damages.

 LOUDON MOTOR VIOLATED THE AUTOMATIC STAY UNDER 11 U.S.C. §362
  BY FAILING TO RETURN AND THEN SELLING OR ARRANGING TO SELL
     THE DEBTOR’S CAR AFTER THE BANKRUPTCY CASE WAS FILED

      The Court’s first inquiry is whether Loudon Motor’s actions violated the

automatic stay. The filing of the debtor’s voluntary petition operates as a stay of

“any act to obtain possession of property of the estate or of property from the estate

or to exercise control over property of the estate.” 11 U.S.C. § 362(a)(3).

      The debtor filed for bankruptcy on October 11, 2017. The automatic stay

came into effect as soon as the bankruptcy case was filed. Loudon Motor failed to

return the car to the debtor and then sold or arranged to sell the debtor’s car to a

third-party purchaser without first obtaining relief from stay from the bankruptcy

court. Therefore, the debtor has shown by a preponderance of the evidence that

Loudon Motor violated the automatic stay.

                THE VIOLATION OF THE STAY WAS “WILLFUL”

      A creditor’s “violation of the automatic stay can be willful when the creditor

knew of the stay and violated the stay by an intentional act.” In re Sharon,

234 B.R. at 688. “As used in [current subsection 362(k)], ‘willful,’ unlike many


                                          13


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 13 of 33
other contexts, does not require any specific intent.” In re Bivens, 324 B.R. 39, 42

(Bankr. N.D. Ohio 2004); see In re Sharon, 234 B.R. at 687–88 (creditor’s belief

that its actions would not violate the stay does not preclude a finding that creditor’s

action was “willful” within meaning of section 362(k)); see also Johnston Envtl.

Corp. v. Knight (In re Goodman), 991 F.2d 613, 618 (9th Cir. 1993); Lansdale

Family Rests., Inc. v. Weis Food Serv. (In re Lansdale Family Rests., Inc.),

977 F.2d 826, 829 (3d Cir. 1992). The debtor bears the burden of establishing by a

preponderance of the evidence that the violation of the automatic stay was willful.

See Johnson v. Smith (In re Johnson), 501 F.3d 1163, 1172 (10th Cir. 2007).

      Loudon Motor repossessed the debtor’s car on October 7, 2018. At that

time, the automatic stay was not in effect, as the debtor had not yet filed

bankruptcy. On the same day as the filing, the debtor immediately contacted

Walter Loudon and attorney O’Malley. In her text message to Walter Loudon, the

debtor stated that she had filed bankruptcy, provided the case number, and

informed Walter Loudon not to dispose of her car or any of her belongings. From

that point forward, despite the informality of a text message as a medium, Loudon

Motor had knowledge of the debtor’s bankruptcy case. Notice of a debtor’s

bankruptcy filing “does not need to be formal, so long as the facts would cause a

reasonably prudent person to make additional inquiry.” In re Swartzentruber,

No. 13-61147, 2014 WL 2930450, at *2 (Bankr. N.D. Ohio June 27, 2014)


                                          14


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 14 of 33
(quoting In re Stewart, 499 B.R. 557, 571 (Bankr. E.D. Mich. 2013)). Receiving a

text message with a bankruptcy case number as well as a warning not to dispose of

the debtor’s car or her belongings would, at a minimum, have caused a reasonably

prudent person to further investigate the information included in the debtor’s text.

Therefore, Loudon Motor had notice of the debtor’s bankruptcy as of

October 11, 2017, the day the debtor filed her bankruptcy case.

      “To avoid violating § 362(a), a creditor is not only required to refrain from

certain activity, but may be required to take affirmative action.” In re Horace,

No. 14-30103, 2015 WL 5145576, at *4 (Bankr. N.D. Ohio Aug. 28, 2015); see

also In re Sharon, 234 B.R. 676 (creditor willfully violated the automatic stay by

failing to return the debtor’s car that it repossessed prepetition). Once the creditor

learns that a bankruptcy petition has been filed, the creditor has an affirmative duty

to return the property to the debtor and restore the status quo. In re Webb,

472 B.R. 665, at *14 (B.A.P. 6th Cir. 2012); In re Clark, 60 B.R. 13, 14

(Bankr. N.D. Ohio 1986) (creditor had not known of debtor’s filing at the time of

repossession but was, nonetheless, required to return vehicle); Dawson v. J & B

Detail, L.L.C. (In re Dawson), No. 05-1463, 2006 WL 2372821, at *8

(Bankr. N.D. Ohio July 28, 2006) (“While the Court does not expect instantaneous

compliance with section 362 upon receipt of notice [of the bankruptcy], the Court




                                          15


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 15 of 33
does expect those acts which violate the automatic stay to be stopped and/or

corrected within a reasonable time.”).

      Having been notified by text message of the debtor’s bankruptcy, it was

incumbent upon Loudon Motor to restore the status quo by returning the debtor’s

car. Instead, even after being informed of the bankruptcy, Loudon Motor refused

to return it. When the debtor went to Loudon Motor’s Canton location to attempt

to reclaim her car, the debtor was not allowed to inspect what she believed to be

her own car. Ultimately, despite knowing of the bankruptcy petition and the

debtor’s desire to regain possession and redeem her car, Loudon Motor refused to

return her car. It then sold or arranged to sell her car to a third party without

obtaining relief from the automatic stay. Accordingly, the Court concludes that the

creditor’s violation of the automatic stay was willful.

                                      DAMAGES

      The Court has the authority to award actual and, if appropriate, punitive

damages for willful violations of the automatic stay. An award of actual damages

is mandatory if the stay violation is willful. In re Bivens, 324 B.R. at 42; In re

Johnson, 253 B.R. 857, 861 (Bankr. S.D. Ohio 2000); see United States v.

Harchar, 331 B.R. 720 (N.D. Ohio 2005) (costs and attorney’s fees are regularly

awarded as actual damages for violation of the stay); In re Sharon, 234 B.R. at

687–88 (upholding a bankruptcy court’s imposition of damages against a creditor


                                          16


17-16032-aih   Doc 79   FILED 11/02/18     ENTERED 11/02/18 13:43:34       Page 16 of 33
for violation of the automatic stay). Punitive damages may also be appropriate in

certain circumstances. An award of damages must be reasonable and supported by

evidence. In re Archer, 853 F.2d at 499. Under § 362(k), damages must be proven

with reasonable certainty and cannot be based on conjecture or speculation. Id. As

the party seeking damages, the debtor has the burden of proving entitlement to

damages. In re Sharon, 234 B.R. at 687.

      In the present case, Loudon Motor willfully violated the automatic stay

when it refused to return the debtor’s car and then sold or arranged to sell the

debtor’s car, knowing that the debtor had filed a Chapter 7 bankruptcy petition.

Thus, the debtor is entitled to actual damages, including costs and attorney’s fees,

resulting from Loudon Motor’s willful violation of the automatic stay.

      The debtor seeks actual damages as follows:

      (1) Lost wages in the amount of $11,200 from eight months of
          unemployment due to the lack of a car;

      (2) $700 spent to obtain alternative rides from friends and Uber;

      (3) $200 for personal belongings that Loudon Motor never returned;

      (4) $10,794 for the amount she paid Loudon Motor for her car; and

      (5) $4,060 in attorney’s fees.

The Court will address damages in three sections: actual damages (items 1

through 4), attorney’s fees (item 5), and punitive damages.



                                          17


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 17 of 33
      Actual Damages: Lost Wages, Alternative Rides, Personal Belongings,
                             and Car Payments

      The debtor seeks $11,200 in lost wages for the eight months when the debtor

was unable to get to work without a car. The Court believes the debtor is entitled

to these lost wages. When Loudon Motor failed to return the debtor’s car after

having notice of the bankruptcy and sold or arranged to sell the debtor’s car to a

third party in violation of the automatic stay, it was foreseeable that the debtor

would lose her job due to lack of transportation. Had Loudon Motor properly

fulfilled its affirmative duty to restore the status quo, the debtor would have had

her car back, thus ensuring her ability to have proper transportation to get to work.

The debtor seeks an amount equal to three shifts per week as a waitress at $100 per

shift for eight months. The Court awards the debtor $11,200 for lost wages.

      The debtor also seeks $700 for the costs she incurred finding alternative

rides through other people and Uber while attempting to secure work and caring

for her children. The debtor testified that although she lost track of the costs

associated with finding alternative rides, she had $700 in her bank account that she

used solely for these rides. She testified that the money in this account has since

been depleted. Had Loudon Motor properly restored the status quo, the debtor

would have had possession of her car and therefore would have had no need to find

alternative transportation. The Court awards the debtor $700 for the cost of

alternative rides.
                                          18


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 18 of 33
      The debtor seeks $200 for the value of unreturned personal items that were

in her car at the time Loudon Motor repossessed it. The debtor testified that

although some of her personal items were returned, other items were never

returned including her license plates, two phones, some clothes, and a fax machine.

The debtor valued the fax machine at $80 and the entirety of the unreturned

personal items at $200. Loudon Motor should have returned all of her personal

items, as a creditor has a duty to surrender the personal property it caused to be

removed from the debtor. See Kaiser v. Leader Fed. Bank for Sav. (In re Kaiser),

158 B.R. 808, 812 (Bankr. D. Neb. 1993) (finding that the creditor’s “failure to

surrender and turnover the personal property it caused to be removed” violated the

automatic stay). The Court awards the debtor $200 for the personal items that

Loudon Motor never returned.

      The debtor seeks $10,794 for the amount that she paid Loudon Motor for her

car. The Court accepts as true that the debtor paid this amount to Loudon Motor.

However, the debtor indicated in her bankruptcy schedules A/B and C, filed under

penalty of perjury, that her 2007 Mustang had a value of $4,000 (Docket No. 1 at

page 3). The debtor also used a $4,000 value in a motion to redeem the vehicle

under 11 U.S.C. § 722 (Docket No. 39), which was later withdrawn (Docket

No. 51). Section 722 of the Bankruptcy Code allows an individual chapter 7




                                         19


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34      Page 19 of 33
debtor to redeem personal property by paying the lienholder the lesser of the

allowed secured claim or the value of the collateral.

      Under the principle of judicial estoppel, the debtor cannot assert that her

car’s value for exemption purposes is just $4,000, but is something higher when

determining stay violation damages under 11 U.S.C. § 362(k). See New

Hampshire v. Maine, 532 U.S. 742, 749 (2001) (discussing principle of judicial

estoppel). The Court will therefore limit the value of the debtor’s car to $4,000.

Given that the debtor still owed $122 on her car, Loudon Motor’s actions

prevented the debtor from redeeming her $4,000 car for $122, resulting in $3,878

in damages for the net value of her car that was never returned.

      To summarize so far, the Court awards the debtor $11,200 for lost wages,

$700 for the cost of alternative rides, $200 for her lost personal items, and $3,878

for the net value of her car, totaling $15,978.

                                   Attorney’s Fees

      Section 362(k) authorizes an award of attorney’s fees reasonably incurred to

remedy a stay violation, including fees incurred in prosecuting the damages action

that § 362(k) authorizes. America’s Servicing Co. v. Schwartz-Tallard (In re

Schwartz-Tallard), 803 F.3d 1095, 1097 (9th Cir. 2015) (en banc); Young v. Repine

(In re Repine), 536 F.3d 512, 522 (5th Cir. 2008); Duby v. United States (In re

Duby), 451 B.R. 664, 674–77 (B.A.P. 1st Cir. 2011). “The amount of attorneys’


                                          20


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34      Page 20 of 33
fees a ‘party seeks to recover under § 362(k) must be reasonable,’ and ‘courts

generally apply the “lodestar” method when determining the reasonableness of

attorney’s fees.’ ” In re Johnson, 580 B.R. 766, 796 (Bankr. S.D. Ohio 2018)

(quoting In re Webb, No. 11–8016, 2012 WL 2329051, at *16 (B.A.P 6th Cir.

Apr. 9, 2012)); see also In re Boddy, 950 F.2d 334, 338 (6th Cir. 1991)

(“[B]ankruptcy courts must expressly calculate the lodestar amount when

determining reasonable attorney’s fees.”). In addition to the lodestar method, a

court may exercise its discretion to consider other factors, including the results

obtained. Id.

      The debtor seeks attorney’s fees in the amount of $4,060 (20.3 hours at an

hourly rate of $200) stemming from meetings with the debtor, the preparation and

filing of a motion to return possession of the car, preparation and filing of a motion

to redeem, preparation and filing of a show cause order upon Loudon Motor, and

costs associated with the evidentiary hearing. The billing time includes a total of

12.6 hours for work identified on Exhibit 12, plus 0.2 hours for the conference call

with the Court on September 14, 2018, 4.0 hours for the deposition of Walter

Loudon on September 20, 2018, and 3.5 hours to attend the hearing on

October 4, 2018, including travel time. Loudon Motor did not object to the amount

of attorney’s fees sought by the debtor, including the hours billed or her attorney’s

billing rate of $200 per hour.


                                          21


17-16032-aih    Doc 79   FILED 11/02/18   ENTERED 11/02/18 13:43:34       Page 21 of 33
      The Court has conducted its own review of the fees requested. The Court

will not award attorney’s fees for 0.8 hours spent preparing the motion to redeem

since the motion was withdrawn. Nor will the Court award attorney’s fees for the

time to travel to and from the hearings on July 24, 2018, and October 4, 2018.

Under the Guidelines for Compensation and Expense Reimbursement for

Professionals adopted under Local Bankruptcy Rule 2016-1, travel time of one

hour or less round-trip is not compensable. Accordingly, the Court will reduce the

hours requested for July 24, 2018, and October 4, 2018, by one hour for each day.

This results in a reduction of 2.8 hours from the total of 20.3 hours requested, or

17.5 hours. When multiplied by the hourly rate, the total lodestar amount is

$3,500.

      In appropriate circumstances, the Court may adjust the lodestar amount to

consider other factors. See In re Boddy, 950 F.2d at 338. The Court is concerned

that the debtor’s attorney, while well-meaning, failed to give his client’s

bankruptcy case the proper attention and sense of urgency that were warranted

under the circumstances. In a situation like the present case, when the debtor’s car

had been repossessed and getting the car back was the principal purpose for filing

bankruptcy, it is incumbent upon the debtor’s attorney to (1) take the initiative and

notify the affected creditor of the debtor’s bankruptcy filing himself, (2) deal

directly with the creditor or its attorney, and (3) promptly move the Court for relief


                                          22


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34      Page 22 of 33
if his own efforts to get the car returned without assistance of the Court proved

unsuccessful.

      A bankruptcy filing is a stressful and emotional event for an individual

debtor. Part of why a debtor pays for a skilled bankruptcy professional is so that

the attorney can handle the critical task of notifying creditors who are likely to take

imminent action against the debtor or the debtor’s property before receiving formal

notice of the bankruptcy filing from the Court. As this case unfortunately

demonstrates, a debtor informing a creditor on her own that a bankruptcy case was

filed may not carry the same weight as an attorney informing a creditor or the

creditor’s attorney of the bankruptcy filing. It may even be counterproductive.

Moreover, once the debtor received a text message from Loudon Motor’s attorney

insisting that all communications come from her attorney, the debtor’s attorney

should have taken over the effort to get the debtor’s car returned.

      In addition, the debtor’s attorney was presumably aware of the urgency with

which the debtor needed her car back. Yet, the attorney’s own time records do not

include any time spent contacting Loudon Motor or its attorney during the first two

months of the debtor’s bankruptcy. The debtor’s attorney eventually filed a motion

seeking turnover of the debtor’s car on December 13, 2017, two months after filing

the debtor’s bankruptcy case. The Court is always willing to consider motions on

an expedited basis when appropriate, but the debtor’s attorney never made such a


                                          23


17-16032-aih    Doc 79   FILED 11/02/18   ENTERED 11/02/18 13:43:34       Page 23 of 33
request. Once the Court ordered the debtor’s car to be returned, the debtor’s

attorney again could have taken the initiative in contacting Loudon Motor or its

attorney to arrange the car’s return. The record also reflects that the debtor’s

attorney either requested or acquiesced in numerous postponements in his efforts to

have the Court resolve the debtor’s motions seeking relief due to Loudon Motor’s

continued violation of the automatic stay. More than a year has passed since the

debtor filed for bankruptcy primarily to get her car back, and the debtor has been

without a car or an award of damages the entire time.

      The Court recognizes that this is not the first time it has seen a skilled

bankruptcy attorney fail to take the initiative in dealing directly with a creditor

when time is of the essence, leaving a client to deal with a recalcitrant creditor on

his or her own. Unfortunately, the work done in this case, while not necessarily

unreasonable, does not reflect all that could have been done or the urgency with

which it should have been done. Under these circumstances, the Court believes it

is appropriate to reduce the award of attorney’s fees by 25 percent to $2,625. This

reduction reflects the Court’s belief, for the reasons stated above, that the value or

quality of the attorney’s services was not worth the full amount reflected under the

initial lodestar analysis. See In re Boddy, 950 F.2d at 338 (when appropriate,

bankruptcy court may adjust lodestar amount to consider other factors, including

results obtained); see also Gonter v. Hunt Value Co., 510 F.3d 610, 616 (noting


                                          24


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34        Page 24 of 33
that any justifiable upward or downward departure from lodestar calculation

deserves substantial deference when the trial court provides clear and concise

explanation of its reasons).

      The Court also directs that the debtor’s attorney not attempt to collect any

additional attorney’s fees from the debtor absent further order of the Court. Should

the debtor’s attorney seek to recover additional fees or any portion of the damages

awarded to the debtor, other than the $2,625 in attorney’s fees, the attorney must

file a detailed fee application that includes a copy of a written fee agreement with

the debtor.

      The Court awards $2,625 in attorney’s fees to the debtor.

                                 Punitive Damages

      A party injured by a willful violation of the automatic stay may recover

punitive damages in appropriate circumstances. The debtor must show that the

“creditor’s conduct was ‘egregious, vindictive, or intentionally malicious.’ ”

Bankers Healthcare Grp., Inc. v. Bilfield (In re Bilfield), 494 B.R. 292, 304

(Bankr. N.D. Ohio 2013) (quoting In re Bivens, 324 B.R. at 42); see also Weary v.

Poteat, 627 F. App’x 475, 477 (6th Cir. 2015) (“[t]his, frankly, is the most

egregious automatic stay case that I’ve heard since I’ve been on the bench and I’ve

been on the bench a long time”) (quoting the bankruptcy court transcript at page

15–16). “While proof of an overt wrongful intent is not required, it must be shown


                                         25


17-16032-aih   Doc 79   FILED 11/02/18   ENTERED 11/02/18 13:43:34       Page 25 of 33
that the creditor acted in bad faith or otherwise undertook its actions in reckless

disregard of the law.” In re Bilfield, 494 B.R. at 304. An award of punitive

damages is within the bankruptcy court’s discretion where actual damages are an

insufficient deterrent to further violations. In re Archer, 853 F.2d at 500. The

primary purpose of awarding punitive damages for a willful automatic stay

violation is “to cause a change in the creditor’s behavior,” and “the prospect of

such change is relevant to the amount of punitive damages to be awarded.” In re

Mocella, 552 B.R. 706, 731 (Bankr. N.D. Ohio 2016) (quoting In re Riddick,

231 B.R. 265, 269 (Bankr. N.D. Ohio 1999)).

      Loudon Motor’s conduct in this case was egregious, vindictive, and

intentionally malicious. As discussed above, although the repossession of the

debtor’s car was done prepetition, Loudon Motor’s failure to restore the status quo

by returning her car after having notice of her bankruptcy filing was wrongful.

Loudon Motor refused to return the debtor’s car, with knowledge of the debtor’s

bankruptcy and desperate situation. Loudon Motor then sold or arranged for the

sale of the debtor’s car, again with knowledge of the debtor’s bankruptcy and her

desperate situation.

      These events, viewed in the aggregate, demonstrate acts by Loudon Motor

that are egregious, vindictive, and intentionally malicious. Loudon Motor took

advantage of the debtor for reasons that the Court can only speculate—she was a


                                          26


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 26 of 33
woman, she was in a desperate situation, her employment relationship with

attorney O’Malley ended poorly, or some other reason. Regardless of the

reasoning, just as the bankruptcy judge in Weary v. Poteat observed in the case

before him, the violation of the automatic stay in this case is the most egregious

automatic stay violation that the undersigned judge has witnessed in more than

sixteen years as a bankruptcy judge. The Court therefore believes punitive

damages are appropriate.

      The Supreme Court has found various awards to be grossly excessive and

thus contrary to due process. See, e.g., BMW of N. Am. v. Gore, 517 U.S. 559

(1996); State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2003). To

ensure that a punitive damages award comports with due process, the Supreme

Court has set forth three factors for courts to consider:

      (1) the degree of reprehensibility of the defendant’s misconduct;
      (2) the disparity between the actual or potential harm suffered by the
      plaintiff and the punitive damages award; and (3) the difference
      between the punitive damages awarded by the jury and the civil
      penalties authorized or imposed in comparable cases.

State Farm Mut. Auto. Ins. Co., 538 U.S. at 418. Despite these factors, “[t]he most

important indicium of the reasonableness of a punitive damages award is the

degree of reprehensibility of the defendant’s conduct.” Id. at 419. Courts have

considered various factors to determine the appropriate amount of damages based

on the reprehensibility of the conduct, such as whether the target of the conduct


                                          27


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34      Page 27 of 33
had financial vulnerability, whether the conduct involved repeated actions, and

whether the harm was the result of intentional malice. Id. at 419; see also

Gibson v. Moskowitz, 523 F.3d 657, 664–65 (6th Cir. 2008) (applying guideposts

identified by the Supreme Court). Although the Supreme Court has yet to set a

constitutional limit on the ratio of punitive damages to compensatory damages, the

Court appears to favor single-digit ratios. State Farm Mut. Auto. Ins. Co., 538 U.S.

at 425 (stating that although the ratios the Supreme Court has upheld are not

binding, such “single-digit multipliers are more likely to comport with due process,

while still achieving the State’s goals of deterrence and retribution, than awards

with ratios of 500 to 1 . . . or . . . 145 to 1”).

       In this case, the Court finds an award for punitive damages of $25,000, a less

than 2 to 1 ratio to the compensatory damages, is reasonable and appropriate to

achieve both punishment and deterrence. In considering the factors as stated by

the Supreme Court, Loudon Motor’s conduct was reprehensible. Loudon Motor

refused to return the debtor’s car despite knowledge of her bankruptcy filing and

her desperate situation. It then sold or arranged to sell her car without obtaining

relief from stay. Loudon Motor also transferred the title or arranged for the

transfer of title of the debtor’s car from the debtor to a third party on

March 13, 2018, with actual knowledge of both the debtor’s pending bankruptcy

and the Court’s February 1, 2018, order to return the debtor’s car. Loudon Motor


                                              28


17-16032-aih    Doc 79    FILED 11/02/18      ENTERED 11/02/18 13:43:34     Page 28 of 33
knew of the debtor’s financial vulnerability, as the debtor originally purchased her

car after attorney O’Malley connected them to get her a car despite her poor credit

history. Walter Loudon also conceded that it appeared the debtor was living out of

her car when Loudon Motor repossessed it.

      As noted earlier, the amount of punitive damages is less than double the

actual damages suffered. Plus, other courts have awarded punitive damages of

similar amounts for automatic stay violations. Crow v. Ocwen Loan Servicing,

LLC. (In re Crow), No. 13-3012, 2013 WL 4668558, at *10 (Bankr. N.D. Ohio

Aug. 30, 2013) (finding an award of punitive damages in the amount of $11,000

appropriate); Cox v. PNC Fin. Grp., Inc. (In re Cox), No. 10-3191, 2010 Bankr.

LEXIS 6525, at *12 (Bankr. N.D. Ohio Oct. 15, 2010) (finding an award equal to

three times the actual damages for a value of $8,349 as appropriate to achieve

punishment and deterrence); In re Kortz, 283 B.R. 706, 714 (Bankr. N.D. Ohio

2002) (awarding $51,500 in punitive damages for repeated violations of the

automatic stay).

      The Court awards the debtor $25,000 in punitive damages.

                        ENSURING TIMELY PAYMENT

      The Court intends this award of damages under 11 U.S.C. § 362(k) to be a

final appealable order. See 28 U.S.C. § 158; Ritzen Grp., Inc. v. Jackson Masonry,

LLC (In re Jackson Masonry, LLC), __ F.3d __, No. 18-5161, 2018 WL 4997779


                                         29


17-16032-aih   Doc 79   FILED 11/02/18   ENTERED 11/02/18 13:43:34      Page 29 of 33
(6th Cir. Oct. 4, 2018). In other words, this decision finally resolves a discrete

claim for relief—namely, the debtor’s motion for an award of damages for Loudon

Motor’s willful violation of the automatic stay. Nevertheless, the Court recognizes

that this remedy will prove meaningless if Loudon Motor refuses to pay promptly

the damages awarded. The Court therefore indicates its intention to commence a

new proceeding to use its civil contempt powers to compel compliance with its

order should Loudon Motor fail to pay the amount awarded by

November 30, 2018.

      [C]ivil contempt sanctions, or those penalties designed to compel
      future compliance with a court order, are considered to be coercive
      and avoidable through obedience, and thus may be imposed in an
      ordinary civil proceeding upon notice and an opportunity to be heard.
      Neither a jury trial nor proof beyond a reasonable doubt is required.

Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827 (1994).

“Contempt proceedings enforce the message that court orders and judgments are to

be complied with in a prompt manner.” Elec. Workers Pension Trust Fund of

Local Union #58, IBEW v. Gary’s Elec. Serv. Co., 340 F.3d 373, 378 (6th Cir.

2003).

      These civil contempt powers include the imposition of per day penalties

against Loudon Motor and/or anyone in a position to ensure that Loudon Motor

makes this payment.

      A command to the corporation is in effect a command to those who
      are officially responsible for the conduct of its affairs. If they,
                                          30


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34       Page 30 of 33
      apprised of the writ directed to the corporation, prevent compliance or
      fail to take appropriate action within their power for the performance
      of the corporate duty, they, no less than the corporation itself, are
      guilty of disobedience, and may be punished for contempt.

Gary’s Elec. Serv. Co., 340 F.3d at 380 (quoting Wilson v. United States, 221 U.S.

361, 376 (1911)). Corporate officers can be held in contempt for the actions and

inactions of their corporation because of their relationship to the corporation. See

Gary’s Elec. Serv. Co., 340 F.3d at 380; United States v. Hochschild, 977 F.2d

208, 213 (6th Cir. 1992). Whether the corporate officer is a named party in the

action is not controlling on the court’s contempt powers. See Gary’s Elec. Serv.

Co., 340 F.3d at 382 (relying on Wilson and Hochschild). This would presumably

include Walter Loudon, the statutory agent of Loudon Motor Sales, LLC, and/or

Gregory D. Loudon, who appears to be the sole member of Loudon Motor Sales,

LLC. Ohio Secretary of State, Business Search,

https://businesssearch.sos.state.oh.us/#busDialog (last visited Nov. 2, 2018).

      These civil contempt powers also include incarceration of anyone in a

position to ensure that Loudon Motor makes this payment as a means of

compelling compliance.

      The paradigmatic coercive, civil contempt sanction . . . involves
      confining a contemnor indefinitely until he complies with an
      affirmative command such as an order “to pay alimony, or to
      surrender property ordered to be turned over to a receiver, or to make
      a conveyance.” . . . In these circumstances, the contemnor is able to
      purge the contempt and obtain his release by committing an


                                         31


17-16032-aih   Doc 79   FILED 11/02/18   ENTERED 11/02/18 13:43:34       Page 31 of 33
      affirmative act, and thus “ ‘carries the keys of his prison in his own
      pocket.’ ”

See United Mine Workers v. Bagwell, 512 U.S. at 828 (quoting Gompers v. Buck’s

Stove & Range Co., 221 U.S. 418, 442 (1911)) (citations omitted). The Court

recognizes that Loudon Motor has a right to challenge this Court’s decision on

appeal; however, the filing of an appeal will not stay Loudon Motor’s obligation to

pay this damage award absent the posting of a supersedeas bond or other

appropriate security under Bankruptcy Rule 8007. Should the damage award not

be paid by November 30, 2018, the Court intends to issue an appropriate order to

show cause directed at Loudon Motor, Walter Loudon, and Gregory D. Loudon,

with a hearing on the Court’s order to show cause to be set for 10:00 A.M. on

December 18, 2018, in Courtroom 1A of the Howard M. Metzenbaum U.S.

Courthouse, 201 Superior Avenue, Cleveland, Ohio 44114.

                                   CONCLUSION

      For the reasons stated above, creditor Loudon Motor Sales, LLC willfully

violated the stay by failing to promptly return the debtor’s car after receiving

notice of the debtor’s bankruptcy and a request to return the debtor’s car. The

debtor, Susan Addleman, is awarded actual damages in the amount of $18,603,

including $2,625 in attorney’s fees, and punitive damages in the amount of

$25,000 pursuant to 11 U.S.C. § 362(k)(1). Loudon Motor must pay $43,603 to

Susan Addleman through the debtor’s attorney, Kenneth Hurley, 6058 Royalton
                                          32


17-16032-aih   Doc 79   FILED 11/02/18    ENTERED 11/02/18 13:43:34      Page 32 of 33
Road, North Royalton, Ohio 44133, by November 30, 2018. If Loudon Motor

fails to pay this amount by November 30, 2018, the Court intends to issue an

appropriate order to show cause, directed at Loudon Motor, Walter Loudon, and

Gregory D. Loudon, with a hearing on the Court’s order to show cause to be set for

10:00 A.M. on December 18, 2018, in Courtroom 1A of the Howard M.

Metzenbaum U.S. Courthouse, 201 Superior Avenue, Cleveland, Ohio 44114.

      IT IS SO ORDERED.




                                         33


17-16032-aih   Doc 79   FILED 11/02/18   ENTERED 11/02/18 13:43:34    Page 33 of 33
